Case 18-10417        Doc 44      Filed 02/15/19    Entered 02/15/19 10:31:44          Desc      Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-10417
         John A Velez
         Jill S Velez
                     Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/10/2018.

         2) The plan was confirmed on 08/10/2018.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/31/2018.

         5) The case was converted on 02/13/2019.

         6) Number of months from filing to last payment: 9.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $51,255.48.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have not cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-10417       Doc 44     Filed 02/15/19    Entered 02/15/19 10:31:44                 Desc         Page 2
                                                of 4



 Receipts:

        Total paid by or on behalf of the debtor            $12,593.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                 $12,593.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $3,026.00
     Court Costs                                                            $0.00
     Trustee Expenses & Compensation                                      $706.55
     Other                                                                  $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                               $3,732.55

 Attorney fees paid and disclosed by debtor:               $974.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim            Claim        Principal      Int.
 Name                              Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP              Unsecured      1,196.00       1,323.62         1,323.62           0.00       0.00
 BECKET & LEE LLP              Unsecured         408.00        439.87           439.87           0.00       0.00
 BMO HARRIS BANK NA            Unsecured            NA         451.11           451.11           0.00       0.00
 BMO HARRIS BANK NA            Secured             0.00         88.40            88.40          88.40       0.00
 BMO HARRIS BANK NA            Secured        9,455.00       9,328.25         9,328.25      2,792.48     183.70
 BMO HARRIS BANK NA            Secured             0.00          0.00             0.00           0.00       0.00
 CERASTES LLC                  Unsecured         568.58        340.17           340.17           0.00       0.00
 CERASTES LLC                  Unsecured      2,500.00       2,720.49         2,720.49           0.00       0.00
 DEPARTMENT STORE NATIONAL BA Unsecured       1,933.00       2,011.75         2,011.75           0.00       0.00
 DISCOVER BANK                 Unsecured      2,198.00       2,193.64         2,193.64           0.00       0.00
 FIRSTMARK SERVICES            Unsecured           0.00          0.00             0.00           0.00       0.00
 FORD MOTOR CREDIT CO          Secured       18,625.00     17,984.17        17,984.17       4,086.36     464.06
 ILLINOIS DEPT OF REVENUE      Priority          212.00        212.00           212.00          40.95       0.00
 INTERNAL REVENUE SERVICE      Priority       8,099.68       3,432.68         3,432.68        663.06        0.00
 INTERNAL REVENUE SERVICE      Unsecured            NA          56.58            56.58           0.00       0.00
 LVNV FUNDING                  Unsecured      1,767.00       1,896.31         1,896.31           0.00       0.00
 LVNV FUNDING                  Unsecured      1,197.00       1,321.68         1,321.68           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      3,448.00       3,512.82         3,512.82           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      2,772.00       2,824.36         2,824.36           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,597.00       1,649.18         1,649.18           0.00       0.00
 MIDLAND CREDIT MGMT AGENT FOR Unsecured      1,102.00       1,114.03         1,114.03           0.00       0.00
 NCB MANAGEMENT SERVICES INC Unsecured        2,869.87       2,869.87         2,869.87           0.00       0.00
 ONEMAIN FINANCIAL             Unsecured     11,384.00     13,118.27        13,118.27            0.00       0.00
 OPPORTUNITY FINANCIAL LLC     Unsecured      1,604.00       2,151.30         2,151.30           0.00       0.00
 PUBLIC STORAGE                Secured             0.00          0.00             0.00           0.00       0.00
 QUANTUM3 GROUP                Unsecured      1,007.00       1,104.05         1,104.05           0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 18-10417     Doc 44      Filed 02/15/19    Entered 02/15/19 10:31:44                 Desc         Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim           Claim         Claim        Principal        Int.
 Name                             Class   Scheduled        Asserted      Allowed         Paid           Paid
 QUANTUM3 GROUP               Unsecured      2,859.00         2,956.48      2,956.48           0.00         0.00
 RISE                         Unsecured      2,219.00              NA            NA            0.00         0.00
 RMS                          Unsecured          60.70             NA            NA            0.00         0.00
 CHASE BANK                   Unsecured      1,556.39              NA            NA            0.00         0.00
 CHASE CARD SERVICES          Unsecured      2,332.00              NA            NA            0.00         0.00
 CITIBANK NORTH AMERICA       Unsecured      1,784.00              NA            NA            0.00         0.00
 TD BANK USA NA               Unsecured      1,662.00         1,675.67      1,675.67           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00         0.00
 US DEPARTMENT OF EDUCATION   Unsecured           0.00            0.00          0.00           0.00         0.00
 VERIZON                      Unsecured            NA           235.03        235.03           0.00         0.00
 WELLS FARGO CARD SERVICES    Unsecured      2,038.00         2,112.97      2,112.97           0.00         0.00
 WELLS FARGO HOME MORTGAGE    Secured             0.00            0.00          0.00           0.00         0.00
 WELLS FARGO HOME MORTGAGE    Secured        5,414.15         5,414.15      5,414.15        541.44          0.00


 Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00                 $0.00                   $0.00
       Mortgage Arrearage                             $5,502.55               $629.84                   $0.00
       Debt Secured by Vehicle                       $27,312.42             $6,878.84                 $647.76
       All Other Secured                                  $0.00                 $0.00                   $0.00
 TOTAL SECURED:                                      $32,814.97             $7,508.68                 $647.76

 Priority Unsecured Payments:
        Domestic Support Arrearage                           $0.00              $0.00                   $0.00
        Domestic Support Ongoing                             $0.00              $0.00                   $0.00
        All Other Priority                               $3,644.68            $704.01                   $0.00
 TOTAL PRIORITY:                                         $3,644.68            $704.01                   $0.00

 GENERAL UNSECURED PAYMENTS:                         $48,079.25                   $0.00                 $0.00


 Disbursements:

        Expenses of Administration                            $3,732.55
        Disbursements to Creditors                            $8,860.45

 TOTAL DISBURSEMENTS :                                                                       $12,593.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-10417        Doc 44      Filed 02/15/19     Entered 02/15/19 10:31:44            Desc      Page 4
                                                   of 4




       12) The trustee certifies that the foregoing summary is true and complete and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests that the trustee be discharged and granted such relief as may be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
